Exhibit 10.23

SEPARATION AGREEMENT

Sara Lee Corporation (the “Corporation” or the “Company”) and Lambertus M.
(Theo) de Kool (the “Executive”) enter into this Separation Agreement (this
“Agreement”), which was received by the Executive on May 18, 2009, signed by the
Executive on May 18, 2009, and is effective on May 26, 2009 (the “Effective
Date”). The Effective Date shall be no less than 7 days after the date signed by
the Executive. In addition, as described in paragraph 19 below, the Executive
shall re-execute a Release on the Termination Date.

W I T N E S S E T H:

WHEREAS, the Executive has been employed by the Corporation as a Corporate
Officer.

WHEREAS, the Executive’s employment with the Corporation will terminate as of
June 30, 2009 (the “Termination Date”); and

WHEREAS, the Executive and the Corporation have negotiated and reached an
agreement with respect to all rights, duties and obligations arising between
them, including, but in no way limited to, any rights, duties and obligations
that have arisen or might arise out of or are in any way related to the
Executive’s employment with the Corporation and the conclusion of that
employment.

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

1. Date of Termination. As of the Termination Date, the Executive shall cease to
be a Corporate Officer of the Corporation. Until the Termination Date and
subject to the terms and conditions of this Agreement, the Corporation will
continue to employ the Executive and the Executive shall receive the same
compensation and benefits the Executive presently receives. The Executive
agrees, at the direction of the Corporation, to resign the Executive’s
employment and all appointments the Executive holds with the Corporation, its
operating divisions, subsidiaries and affiliates on the Termination Date. The
Executive understands and agrees that the Executive’s employment with the
Corporation will conclude on the close of business on the Termination Date. It
is further understood and agreed that the Executive will not be required to work
out of the Corporation’s offices beginning on the earlier of two weeks after the
date Executive’s successor begins employment with the Corporation or May 31,
2009; however, the Executive is expected to provide transition services and make
himself available to the Corporation for advice and counsel through and
including the Termination Date.

2. Salary Continuation Payments. Provided this Agreement is signed and not
revoked by the Executive (as set forth in Paragraph 19 below) prior to the
Effective Date, and subject to the terms of the Sara Lee Corporation Severance
Plans for Corporate Officers effective as of June 30, 2006 and as most recently
amended and restated effective January 1, 2009 (the “Severance Plan”), a copy of
which the Executive acknowledges receiving, the Corporation agrees to pay the
Executive, during the 24 month-period commencing on the day following the
Termination Date (the “Severance Period”), the gross amount of $3,568,300
payable in equal monthly installments of $148,679.17 in accordance with the
Corporation’s normal payroll practices, less (i) all applicable withholding
taxes and (ii) other customary payroll deductions authorized by the Executive
(collectively, the “Salary Continuation Payments”). The Salary Continuation
Payments will commence on the first payroll date following the Termination Date
or following the eighth day after the Executive has signed this Agreement
without revoking it pursuant to Paragraph 19 below, whichever is later.
Notwithstanding anything in this Agreement to the contrary, certain Salary
Continuation Payments (or a portion thereof) may be



--------------------------------------------------------------------------------

temporarily withheld as set forth in Section 2.6 of the Severance Plan in order
to comply with Section 409A of the Internal Revenue Code (the “Code”) and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”).
Salary Continuation Payments are not eligible to be deferred under any of the
Corporation’s deferred compensation plans. The Salary Continuation Payments
shall cease if the Executive is reemployed by the Corporation.

3. Annual Bonus. Provided this Agreement is signed and not revoked by the
Executive as set forth in Paragraph 19 below, the Corporation agrees to pay the
Executive his 2009 fiscal year annual bonus, reflecting the Executive’s service
for the entire 2009 fiscal year to the extent earned under the Annual Incentive
Plan of the Corporation. For purposes of calculating the amount of any bonus
payment, the Corporation will use the Corporation’s actual financial performance
results for the 2009 fiscal year. The bonus payment shall be reduced by (i) all
applicable withholding taxes and (ii) other customary payroll deductions
authorized by the Executive and shall be paid to the Executive on the same date
on which active participants under the plan are paid bonuses. The Executive
shall not participate in any annual bonus plan of the Corporation for any fiscal
year ending after the 2009 fiscal year.

4. Stock Options and Long-Term Incentive Awards.

(a) During the Severance Period, the Executive’s stock options shall continue to
vest and be eligible for exercise in accordance with the terms and conditions of
the stock option agreements in force between the Executive and the Corporation.
During the Severance Period, the Executive’s stock options shall continue to be
governed by all of the terms and conditions of the stock option agreements in
force between the Executive and the Corporation. Following the end of the
Severance Period, the Executive shall be treated as a retired participant under
the Corporation’s stock option program. As a retired participant, each of the
Executive’s then outstanding stock options will continue to vest and may be
exercised until the expiration date of the option.

(b) The Executive shall receive the following distributions (collectively, the
“Long Term Incentive Awards”) of restricted share units and performance share
unit awards under the Corporation’s long-term incentive plans:

 

  •  

2/9/05 grant of retention restricted share units (RSUs) - grant of 91,165
restricted share units - distribute 91,165 shares after the 1/27/10 vesting
date.

 

  •  

2/9/05 grant of retention performance share units (PSUs) - grant of 91,164
restricted share units - 91,164 shares eligible for distribution based upon
actual performance under the program, shares earned will be distributed after
the 1/27/10 vesting date.

 

  •  

8/31/06 grant of 46,450 restricted performance share units (PSUs) under the
EMLTIP FY07 - FY09 – 46,450 shares eligible for distribution based upon actual
performance under the program, shares earned will be distributed after the
8/31/09 vesting date.

 

  •  

8/30/07 grant of 59,510 restricted performance share units (PSUs) under the
EMLTIP FY08 – FY10 – 59,510 shares eligible for distribution based upon actual
performance under the program, shares earned will be distributed after the
8/31/10 vesting date.

 

-2-



--------------------------------------------------------------------------------

  •  

8/28/08 grant of 86,768 restricted performance share units (PSUs) under the
EMLTIP FY09 – FY11 – 86,768 shares eligible for distribution based upon actual
performance under the program, shares earned will be distributed after the
8/31/11 vesting date.

The awards shall be reduced by (i) all applicable withholding taxes and
(ii) other customary payroll deductions authorized by the Executive, and the net
shares shall be distributed to the Executive at the same time as other
participants in these plans receive their awards for the applicable grant or, if
there are no other participants, within thirty (30) days following the vesting
date. The Executive shall not be entitled to any other Long-Term Incentive Award
under the Corporation’s long-term incentive plans.

5. Health and Life Insurance Continuation.

(a) The Executive’s current XHI health insurance coverage, which is provided
through the Zilveren Kruis insurance company, will continue on a
non-contributory basis during the Severance Period while the Executive is
domiciled in the United States. If the Executive returns to the Netherlands
during the Severance Period, the Executive’s health care insurance coverage will
transfer to the regular Zilveren Kruis program with comparable coverage on a
non-contributory basis. After the Severance Period, the Executive may continue
his insurance based upon the standard terms and conditions applicable to a
retiree of the Company in the Netherlands with all costs borne by the Executive.

(b) The Executive’s participation in the welfare benefit plans generally
available to other Corporate Officers of the Corporation shall cease as of the
Termination Date; however, the Executive shall have the right, at the
Executive’s expense, to exercise such conversion privileges as may be available
under such plans. The Corporation will continue to fund the individual universal
life insurance policy (in an amount equal to three times the Executive’s base
salary in effect immediately prior to the Termination Date, during the Severance
Period, and one times the Executive’s base salary in effect immediately prior to
the Termination Date, after the Severance Period) provided to the Executive
under the Corporation’s Executive Life Insurance Plan in accordance with the
terms and conditions of such plan, as such plan is in effect from time to time.

6. Non-Qualified Supplemental Executive Retirement Plan (SERP) Benefits. For
purposes of determining the amount of the Executive’s supplemental pension
benefit under the Sara Lee Corporation Supplemental Executive Retirement Plan
(“Supplemental Plan”) and the Executive’s eligibility for such supplemental
pension, the Severance Period shall be considered as vesting and benefit service
and the Executive’s Salary Continuation Payments plus 75% of the Executive’s
150% annual bonus target opportunity, or 112.5%, shall be considered eligible
pay. In addition, for purposes of determining the amount of the Executive’s
supplemental 401(k) annual company contribution benefit under the Supplemental
Plan, the Severance Period shall be considered as vesting service and the
Executive’s Salary Continuation Payments plus 75% of the Executive’s 150% annual
bonus target opportunity, or 112.5%, shall be considered eligible pay. During
the Severance Period, Executive will receive, through the SERP, the 401(k)
annual company contribution as if the Severance Period were deemed a period of
employment with the Corporation.

Furthermore as provided in the Executive’s Letters of Understanding dated
April 26, 2002 and January 22, 2008 (the “Letters of Understanding), the
Corporation will prepare a calculation of the pension benefits the Executive
would have accrued under the Corporation’s Dutch pension plan (the “Dutch
Pension Benefits”) had the Executive continued to participate in that plan and
earned the same compensation he actually earned during the period of time
between January 1, 2002 and June 30, 2009 (the “Assignment Period”). To the
extent that the sum of the Executive’s accrued Dutch pension benefit prior to
the Assignment Period plus the

 

-3-



--------------------------------------------------------------------------------

benefits accrued by the Executive under both the Corporation’s U.S. pension plan
and 401(k) Plan during the Assignment Period are less than the Dutch Pension
Benefits, the Corporation will make up that difference by providing an
additional benefit equal to such amount under the Supplemental Plan.

7. Relocation/Repatriation. Provided this Agreement is signed and not revoked by
the Executive as set forth in Paragraph 19 below, the Corporation will pay the
costs associated with relocating the Executive and his family to De Ronde Venen,
The Netherlands within twelve months of the Termination Date, subject to the
Corporation’s normal relocation policies and provided that another company is
not also paying for Executive’s relocation in connection with new employment.
Any such amounts shall be paid by the Corporation directly to the vendor or
vendors that provided the covered relocation service to or on behalf of the
Executive. The Corporation shall pay any amounts due to such vendors hereunder
in a timely manner, and in all events no later than the last day of the calendar
year following the calendar year in which the expenses were incurred. If the
Executive chooses to relocate to a country other than The Netherlands, the
Corporation will pay costs up to a maximum amount equivalent to a relocation to
De Ronde Venen, The Netherlands. The Corporation will surface ship two cars that
have been owned by the executive for at least six months, as of the Termination
Date, from Chicago, Illinois to De Ronde Venen, The Netherlands. The Corporation
will pay the costs associated with surface transportation, insurance, duties and
taxes but excluding any conversion costs necessary to bring the cars to European
standards. The Corporation will not provide any financial assistance to the
Executive for the disposition of his residence in Chicago, Illinois.

8. Responsibility for Taxes Arising on Income. Provided this Agreement is signed
and not revoked by the Executive as set forth in Paragraph 19 below, the
Corporation will continue to provide tax equalization services as described
below:

(a) The Executive will be provided tax equalization benefits, as specified in
the Letters of Understanding, for compensation and benefits received from the
Corporation up to the Termination Date. The Letters of Understanding outline a
fixed 38% “hypothetical” tax rate applicable to Corporation source income. Tax
equalization benefits outlined in the Letters of Understanding are governed by
the Corporation’s international assignment policy. After the Termination Date,
the Executive will not be eligible for tax equalization on payments made to him,
unless covered by the exceptions noted in paragraph (b) below. The Corporation
will not tax equalize income derived from sources outside the Corporation,
including future employers of the Executive or companies for which Executive
serves on the board of directors. Any tax equalization payments described in
this paragraph shall be made no later than the later of (i) the end of the
Executive’s second tax year beginning after the Executive’s tax year in which
his U.S. Federal income tax return is required to be filed (including any
extensions) for the year to which the compensation subject to the tax
equalization payment relates or (ii) the Executive’s second tax year beginning
after the latest such tax year in which his foreign tax return or payment is
required to be filed or made for the year to which the compensation subject to
the tax equalization payment relates.

(b) If the Salary Continuation Payments, annual bonus, Stock Options, Long-Term
Incentive Awards and pension payments which are paid after the Termination Date
give rise to tax in multiple jurisdictions due to the Executive’s duties
required by the Company during the Assignment Period and through the Termination
Date, the Company will tax equalize these payments. If these payments give rise
to tax in multiple jurisdictions due to the Executive’s duties prior to the
Assignment Period, the company will not provide tax equalization support for the
non-assignment period. Other compensation earned up to and including the
Termination Date but paid after that date, will be tax equalized in accordance
with the Letters of Understanding. Any tax equalization payments described in
this paragraph shall be made no later than the later of (i) the end of the
Executive’s second tax year beginning after the Executive’s tax year in which
his U.S. Federal income tax return is required

 

-4-



--------------------------------------------------------------------------------

to be filed (including any extensions) for the year to which the compensation
subject to the tax equalization payment relates or (ii) the Executive’s second
tax year beginning after the latest such tax year in which his foreign tax
return or payment is required to be filed or made for the year to which the
compensation subject to the tax equalization payment relates.

(c) The 38% hypothetical tax rate was developed based on the highest marginal
U.S. federal and Illinois tax rates in place at the time the Letter of
Understanding was finalized. To the extent that the highest marginal federal tax
rate increases from 35% and/or the Illinois state highest marginal tax rate
increases from 3% through December 31, 2011, the hypothetical tax rate will be
adjusted and increased accordingly.

(d) The Corporation will provide tax preparation support for the U.S. tax years
2009, 2010, and 2011. U.S. tax preparation support for years thereafter will be
provided at the discretion of the Corporation. The Corporation will also
provide Dutch tax preparation support for tax years during the Severance Period
to the extent that income arising under paragraph (b) above results in a
requirement for a return to be filed. The Corporation will not provide tax
preparation support resulting from income arising from other sources, including
future employers of the Executive or companies for which Executive serves on the
board of directors. Tax preparation support will be provided by the
Corporation’s preferred expatriate tax provider. Notwithstanding the foregoing,
to the extent this tax preparation support is subject to Section 409A (i.e.
because it is provided more than 2  1/2 months after the end of the
Corporation’s or the Executive’s taxable year containing the Termination Date),
then (i) such tax preparation support shall be provided or paid on or before the
last day of the Executive’s taxable year following the applicable taxable year;
(ii) the expenses paid by the Corporation during any taxable year of the
Executive will not affect the expenses paid by the Corporation in another
taxable year; and (iii) the right to such tax preparation services shall not be
subject to liquidation or exchange for another benefit.

(e) The Executive agrees that he will timely file any tax returns required by
law in the U.S. and The Netherlands with respect to his compensation from the
Corporation, and will settle any tax payment obligations in a timely manner.

9. Participation In Other Plans. Except as otherwise provided herein or in the
applicable plan, the Executive’s participation in all other plans available to
Corporate Officers of the Corporation or previously available to Executive
(including but not limited to the housing allowance and education assistance)
shall cease on the Termination Date.

10. Executive Benefits.

(a) For 30 days following the Termination Date, the Executive may continue to
use the automobile provided to the Executive by the Corporation, in accordance
with the terms of the Corporation’s Executive Car Program. However, during that
30–day period: (i) the Corporation will be responsible only for the vehicle’s
lease payments and the cost of automobile liability insurance coverage; (ii) if
the vehicle is damaged in an accident or the Executive does not otherwise have
access to the vehicle during that 30-day period (e.g., due to theft), the
Corporation will neither provide a replacement car nor reimburse the cost of a
rental car; and (iii) the Executive shall be responsible for all other operating
expenses, including all fuel and maintenance expenses, related to the
automobile. The Executive shall have the option to purchase the automobile
during and up to the last day of such 30–day period following the Termination
Date, and the purchase price shall be determined in accordance with the
Corporation’s Executive Car Program. Neither the Corporation nor any of the
officers, directors, agents, or employees of the Corporation shall have any
liability to the Executive or to any third party for personal injuries, death,
or property damage resulting from the Executive’s use of the automobile pursuant
to Paragraph 10 that is not otherwise covered by the Corporation’s automobile
liability insurance coverage.

 

-5-



--------------------------------------------------------------------------------

(b) The Executive shall not be eligible for reimbursement of club memberships
and expenses, or for participation in the Corporation’s Matching Grant Program,
with respect to the period after the Termination Date.

(c) The Corporation will provide the Executive with outplacement services
through DBM, for a period of up to twelve (12) months after the Termination
Date, up to a maximum of $15,000 in fees.

(d) The Corporation will pay the Executive for any earned but unused vacation
time through the Termination Date. Such payment will be included into the first
Salary Continuation Payment.

(e) The Executive shall continue participation in the Senior Executive Financial
Counseling Program with a calendar year allotment of $25,188 for calendar years
2009 and 2010 and $12,594 for calendar year 2011. Notwithstanding the foregoing,
to the extent that this financial planning assistance is subject to Section 409A
(i.e., because it is provided more than 2- 1/2 months after the end of the
Corporation’s or the Executive’s taxable year containing the Termination Date
and it exceeds the amount specified in Section 402(g) of the Code), then
(i) such reimbursements shall be payable by the Corporation on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred; (ii) the expenses paid by the Corporation during any
taxable year of the Executive will not affect the expenses paid by the
Corporation in another taxable year; and (iii) the right to reimbursement shall
not be subject to liquidation or exchange for another benefit.

(f) The Corporation will reimburse the Executive for legal expenses he incurs
relating to negotiation of this Agreement and the Executive’s separation up to a
maximum of €5,000, which reimbursement shall be made to the Executive not later
than sixty (60) days after the expense was incurred, subject to the
Corporation’s receipt of reasonable documentation of such expenses, but not
later than ninety (90) days following the Date of Termination.

11. Receipt of Other Compensation. The Executive acknowledges and agrees that,
other than as specifically set forth in this Agreement, following the
Termination Date, the Executive is not and will not be due any compensation,
including, but not limited to, compensation for unpaid salary (except for
amounts unpaid and owing for the Executive’s employment with the Corporation,
its operating divisions, subsidiaries or affiliates prior to the Termination
Date), unpaid bonus, severance and accrued or unused vacation time or vacation
pay from the Corporation or any of its operating divisions, subsidiaries or
affiliates. Except as provided herein, the Executive will not be eligible to
participate in any of the benefit plans of the Corporation after the Termination
Date. However, the Executive will be entitled to receive benefits which are
vested and accrued prior to the Termination Date pursuant to the employee
benefit plans of the Corporation, both in the United States and The Netherlands,
and to any tax equalization payments that may be payable to the Executive under
Paragraph 8 (a) and (b) of this Agreement or under the Corporation’s Tax
Equalization Policy. Participation by the Executive in any of the compensation
or benefit plans of the Corporation or any of its operating divisions,
subsidiaries or affiliates as of and after the Termination Date shall be subject
to and determined in accordance with the terms and conditions of such plans,
except as otherwise expressly set forth in this Agreement.

The Corporation shall promptly reimburse the Executive for business expenses
incurred in the ordinary course of the Executive’s employment on or before the
Termination Date, but not previously reimbursed, provided the Corporation’s
policies of documentation and approval are satisfied. Any such reimbursement
shall be paid within 60 days of the Termination Date.

 

-6-



--------------------------------------------------------------------------------

12. Death of Executive. In the event of the Executive’s death prior to the end
of the Severance Period, the Salary Continuation Payments referred to in
Paragraph 2, the annual bonus referred to in Paragraph 3, and any Stock Options
and Long-Term Incentive Awards referred to in Paragraph 4, and any other
benefits or payments provided for herein, shall, to the extent unpaid or
undistributed, be payable or distributed to the Executive’s estate or
beneficiary, whichever is applicable. Such payments shall not affect or reduce
any other death benefits which the Executive’s estate or beneficiary shall be
entitled to receive under other plans of the Corporation. Except to the extent
benefits contemplated herein are provided by their terms to the Executive’s
heirs or beneficiaries, the Corporation shall have no obligations to the
Executive’s heirs or beneficiaries under this Agreement.

13. Continuing Cooperation. Following the Termination Date, the Executive agrees
to cooperate with all reasonable requests for information made by or on behalf
of the Corporation with respect to the operations, practices and policies of the
Corporation, provided that such requests are not unduly burdensome with respect
to the Executive’s personal or professional obligations. In connection with any
such requests, the Corporation shall reimburse the Executive for all
out-of-pocket expenses reasonably and necessarily incurred in responding to such
request(s).

14. Executive’s Representation and Warranty. The Executive hereby represents and
warrants that, during the Executive’s period of employment with the Corporation
(i) the Executive did not willfully or negligently breach the Executive’s duties
as an employee or officer of the Corporation, did not commit fraud,
embezzlement, or any other similar dishonest conduct, and did not violate the
Corporation’s Global Business Standards, and (ii) is not aware of any fraud,
embezzlement, or any other similar dishonest conduct, or any violation of the
Corporation’s Global Business Standards, that has not been reported to the
applicable Business Practices Officer or the Corporation’s Chief Executive
Officer. On the Termination Date, the Executive agrees to execute a confirmation
that he is not aware of any matters relating to the Corporation’s fiscal year
2009, as of and through May 31, 2009, that would be required to be disclosed in,
or that would require a qualification of, the certificates of the chief
financial officer of the Corporation required to be filed with the Securities
and Exchange Commission pursuant to (i) 18 U.S.C. §1350, as adopted pursuant to
§906 of the Sarbanes-Oxley Act of 2002, and (ii) Section 302 of the
Sarbanes-Oxley Act of 2002; provided that the Corporation will not file such
confirmation with the Securities and Exchange Commission but will rely on such
certificate in connection with its disclosure controls and procedures.

15. Non-Solicitation and Non-Competition. In consideration for receiving the
payments and the other benefits provided herein, the Executive agrees that,
during the Executive’s employment and for the duration of the Severance Period,
the Executive:

(a) will not, without the prior written consent of the Corporation, either alone
or in association with others, solicit for employment or assist or encourage the
solicitation for employment of, any employee of the Corporation, or any of its
operating divisions, subsidiaries or affiliates, provided, however, that the
foregoing shall not prohibit general solicitation (such as through published,
broadcast or internet advertisements); and

(b) will not, without the prior written consent of the Corporation, directly or
indirectly counsel, advise, perform services for, or be employed by, or serve as
a member of the board of directors of, or otherwise engage or participate in any
Competing Business (regardless of whether the Executive receives compensation of
any kind). For purposes of this Agreement, a “Competing Business” shall mean
each of the entities shown in Exhibit A (and any of their respective parents,
subsidiaries, or affiliates. Notwithstanding anything to the contrary in this
Section 15(b) or Exhibit A, in the event that the Corporation divests the
Household and Body Care (“H&BC”) division of its business during the Severance
Period, then, upon the consummation of such divestiture, The Clorox Company,
Colgate Palmolive Company, The Procter & Gamble Company and Unilever N.V. shall
all be removed from Exhibit A and shall no longer be considered a Competing
Business for any purpose.

 

-7-



--------------------------------------------------------------------------------

16. Confidentiality. At all times after the Effective Date, the Executive will
maintain the confidentiality of all information in whatever form concerning the
Corporation or any of its operating divisions, subsidiaries or affiliates
relating to its or their businesses, customers, finances, strategic or other
plans, marketing, employees, trade practices, trade secrets, know-how or other
matters which are not generally known outside the Corporation or any of its
operating divisions, subsidiaries or affiliates, and the Executive will not,
directly or indirectly, make any disclosure thereof to anyone, or make any use
thereof, on the Executive’s own behalf or on behalf of any third party, except
(a) as specifically requested by or agreed to in writing by an Executive Officer
of the Corporation, (b) as required by law or otherwise required by a lawful
order of a court of competent jurisdiction, by a governmental authority or
agency, or any recognized subpoena power; (c) as necessary to enforce the
Executive’s rights against the Corporation, or for the Executive to defend
himself against any allegations by the Corporation, in any legal proceeding; or
(d) to the extent such information is in or becomes available in the public
domain other than as a result of a disclosure by the Executive. The Executive
will promptly after the Termination Date (or earlier upon the request of the
Corporation) return to the Corporation all reports, files, memoranda, records,
computer equipment and software, credit cards, cardkey passes, door and file
keys, computer access codes or disks and instructional manuals, and other
physical or personal property which the Executive received or prepared or helped
prepare in connection with the Executive’s employment with the Corporation, its
operating divisions and affiliates, and the Executive will not retain any
copies, duplicates, reproductions or excerpts thereof. Notwithstanding the
foregoing, the Executive may retain (v) papers and other materials of a personal
nature such as photographs; (w) information showing the Executive’s compensation
or relating to reimbursement of expenses; (x) information that the Executive
reasonably believes may be necessary for tax purposes; (y) documents that are
blank templates created by Executive during his tenure to establish and track
performance metrics and/or performance indicators; provided that (A) such
templates do not contain any specific information regarding the Corporation or
its subsidiaries, affiliates or employees or any other information that
otherwise would be covered by this Paragraph 16, and (B) the Corporation reviews
such documents to ensure compliance with the foregoing before they are removed
by Executive; and (z) copies of any plans, programs or agreements relating to
the Executive’s employment or the termination thereof, provided that the
confidentiality provisions of this Paragraph 16 shall continue to apply to any
retained materials to the extent they contain confidential information regarding
the Corporation. Any confidentiality agreement signed by the Executive upon his
employment with the Corporation shall remain in full force and effect and will
not be affected by the execution of this Agreement. The obligations of this
Paragraph 16 shall survive the expiration of this Agreement.

17. Non-Disparagement. At all times after the Effective Date, the Executive will
not disparage or criticize, orally or in writing, the business, products,
policies, decisions, directors, officers or employees of the Corporation or any
of its operating divisions, subsidiaries or affiliates to any person or entity;
provided, however, that nothing in this Agreement shall preclude the Executive
from providing truthful testimony in any court or regulatory action or
proceeding. The Corporation also agrees that none of its Executive Officers will
disparage or criticize, orally or in writing, the Executive to any person or
entity. The Corporation agrees to ask each director (but cannot obligate each
director) to not disparage or criticize, orally or in writing, the Executive to
any person or entity. The obligations of this Paragraph 17 shall survive the
expiration of this Agreement.

18. Breach of Agreement.

(a) In the event of any actual or threatened breach of this Agreement, the party
who claims such breach or threatened breach shall give the other party written
notice and, except in the case of a breach of this Agreement which is not
susceptible to being cured (expressly including, without limitation, any
material violation of Paragraph 14, 15, 16, or 17 of this Agreement), ten
(10) calendar days in which to cure.

 

-8-



--------------------------------------------------------------------------------

(b) In the event that a court of competent jurisdiction determines that the
Executive has committed a material breach of Paragraphs 14, 15, 16 or 17 of this
Agreement, (i) the Executive shall reimburse the Corporation: (x) the full
amount of any Salary Continuation Payments received hereunder, (y) the annual
bonus referred to in Paragraph 3 of this Agreement, and (z) the Long-Term
Incentive Awards referred to in Paragraph 4(b), (ii) the Executive shall pay to
the Corporation by check any gross financial gain Executive realized from
exercising any stock options pursuant to Paragraph 4(a) of this Agreement ,
(iii) the Executive shall not receive non-qualified supplemental retirement
benefits described in Paragraph 6 of this Agreement with respect to the
Severance Period, (iv) the Corporation shall have the right, in addition to and
without waiving any other rights to monetary damages or other relief that may be
available to the Corporation at law or in equity, to immediately discontinue any
remaining Salary Continuation Payments and other obligations of the Corporation
to the Executive under this Agreement, but excluding any obligation to provide
vested and accrued pension benefits under any tax qualified pension plan, and
(v) the Severance Period shall thereupon cease, provided that the Executive’s
obligations under Paragraphs 15 and 16 of this Agreement shall continue in full
force and effect in accordance with their terms for the entire duration of the
Severance Period set forth in Paragraph 2 above.

(c) The Executive and the Corporation acknowledge and agree that the Corporation
will and would suffer irreparable injury in the event of a breach or violation
or threatened breach or violation of the provisions set forth in Paragraphs 14,
15, 16 or 17 and agree that in the event of an actual or threatened breach or
violation of such provisions the Corporation may be awarded injunctive relief in
the federal or state courts located in Illinois to prohibit any such violation
or breach or threatened violation or breach, without necessity of posting (and
the Executive agrees to waive any requirement for the Corporation to post) any
bond or security, and such right to injunctive relief shall be in addition to
any other right available under this Agreement.

19. Release.

(a) The Executive on behalf of the Executive, the Executive’s heirs, executors,
administrators and assigns, does hereby knowingly and voluntarily release,
acquit and forever discharge the Corporation and any of its operating divisions,
subsidiaries, affiliates, successors, agents and assigns and past, present and
future directors, officers, employees, trustees and shareholders (the “Released
Parties”) from and against any and all charges, complaints, claims,
cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date on which the Executive signs this Agreement, exists, or have existed,
including, but not limited to, any claims arising out of or in any way related
to the Executive’s employment with the Corporation or its operating divisions or
affiliates and the conclusion thereof, which the Executive, or any of the
Executive’s heirs, executors, administrators and assigns and affiliates and
agents ever had, now has or might now have against any of the Released Parties
based on any matter existing on or before the date on which the Executive signs
this Agreement. The Executive acknowledges that in exchange for this release,
the Corporation is providing the Executive with total consideration, financial
or otherwise, which exceeds what the Executive would have been given without the
release. By executing this Agreement, the Executive is waiving, without
limitation, all claims against the Released Parties arising under federal, state
and local labor and antidiscrimination laws and any other restriction on the
right to terminate employment, including, without limitation, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act of
1990, as amended, and the Illinois Human Rights Act, as amended. Nothing herein
shall release any party from any obligation under this Agreement, nor shall it
release the Released Parties from any obligations with respect to any right the
Executive may have to indemnification pursuant to the charter or Bylaws of the
Corporation or pursuant to any applicable Directors & Officers insurance policy.
On the Termination Date, the Executive agrees to execute a separate release (the

 

-9-



--------------------------------------------------------------------------------

“Termination Date Release”) containing the same provisions of this Paragraph 19
except covering the period beginning on the date of this Agreement and ending on
the Termination Date. The Executive agrees that this Agreement shall be void and
of no force and effect if the Executive does not execute the Termination Date
Release or if the Executive revokes the Termination Date Release within seven 7
days after his execution thereof.

(b) THE EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS THE EXECUTIVE MAY HAVE AS OF THE DATE THE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). THE EXECUTIVE FURTHER AGREES:
(A) THAT THE EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND
VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF
1990; (B) THAT THE EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT THE
EXECUTIVE’S WAIVER OF RIGHTS IN THIS RELEASE IS IN EXCHANGE FOR CONSIDERATION
THAT WOULD NOT OTHERWISE BE OWING TO THE EXECUTIVE PURSUANT TO ANY PREEXISTING
OBLIGATION OF ANY KIND HAD THE EXECUTIVE NOT SIGNED THIS RELEASE; (D) THAT THE
EXECUTIVE HEREBY IS AND HAS BEEN ADVISED IN WRITING BY THE CORPORATION TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (E) THAT THE
CORPORATION HAS GIVEN THE EXECUTIVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS
WITHIN WHICH TO CONSIDER THIS RELEASE; (F) THAT THE EXECUTIVE REALIZES THAT
FOLLOWING THE EXECUTIVE’S EXECUTION OF THIS RELEASE, THE EXECUTIVE HAS SEVEN
(7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE TO THE UNDERSIGNED,
AND (G) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND OF NO FORCE AND EFFECT IF
THE EXECUTIVE CHOOSES TO SO REVOKE, AND IF THE EXECUTIVE CHOOSES NOT TO SO
REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE AND ENFORCEABLE
UPON THE EIGHTH DAY AFTER THE EXECUTIVE SIGNS THIS AGREEMENT.

(c) To the maximum extent permitted by law, the Executive covenants not to sue
or to institute or cause to be instituted any action in any federal, state, or
local agency or court against any of the Released Parties, including, but not
limited to, any of the claims released this Agreement. Notwithstanding the
foregoing, nothing herein shall prevent the Executive or any of the Released
Parties from instituting any action required to enforce the terms of this
Agreement and this release or from challenging the validity of this release. In
addition, nothing herein shall be construed to prevent the Executive from
enforcing any rights the Executive may have under the Employee Retirement Income
Security Act of 1974, as amended, to recover vested benefits.

(d) The Executive represents and warrants that: (i) the Executive has not filed
or initiated any legal, equitable, administrative, or other proceeding(s)
against any of the Released Parties; (ii) no such proceeding(s) have been
initiated against any of the Released Parties on the Executive’s behalf;
(iii) the Executive is the sole owner of the actual or alleged claims, demands,
rights, causes of action, and other matters that are released in this Paragraph
19; (iv) the same have not been transferred or assigned or caused to be
transferred or assigned to any other person, firm, corporation or other legal
entity; and (v) the Executive has the full right and power to grant, execute,
and deliver the releases, undertakings, and agreements contained in this
Agreement.

(e) The consideration offered herein is accepted by the Executive as being in
full accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and the Executive expressly agrees that the Executive is not
entitled to and shall not receive any further payments, benefits, or other
compensation or recovery of any kind from the Corporation or any of

 

-10-



--------------------------------------------------------------------------------

the other Released Parties. The Executive further agrees that in the event of
any further proceedings whatsoever based upon any matter released herein, the
Corporation and each of the other Released Parties shall have no further
monetary or other obligation of any kind to the Executive, including without
limitation any obligation for any costs, expenses and attorneys’ fees incurred
by or on behalf of the Executive.

20. Executive’s Understanding. The Executive acknowledges by signing this
Agreement that the Executive has read and understands this document, that the
Executive has conferred with or had opportunity to confer with the Executive’s
attorney regarding the terms and meaning of this Agreement, that the Executive
has had sufficient time to consider the terms provided for in this Agreement,
that no representations or inducements have been made to the Executive except as
set forth in this Agreement, and that the Executive has signed the same
KNOWINGLY AND VOLUNTARILY.

21. Non-Reliance. The Executive represents to the Corporation and the
Corporation represents to the Executive that in executing this Agreement they do
not rely and have not relied upon any representation or statement not set forth
herein made by the other or by any of the other’s agents, representatives or
attorneys with regard to the subject matter, basis or effect of this Agreement,
or otherwise.

22. Confidentiality of this Agreement. The Executive agrees that the Executive
will not disclose the existence or terms of this Agreement to any third parties
with the exception of the Executive’s accountants, attorneys, or spouse, and
shall ensure that none of them discloses such existence or terms to any other
person, except as required to comply with legal process or as required under the
disclosure rules of the U.S. Securities and Exchange Commission, or as may be
required to enforce the Executive’s rights under this Agreement.

23. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

24. Non-Admission of Liability. The Executive agrees that neither this Agreement
nor the performance by the parties hereunder constitutes an admission by any of
the Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

25. Assignability. The rights and benefits under this Agreement are personal to
the Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of the Executive upon death.
The Corporation may assign this Agreement to any parent, affiliate or subsidiary
or any entity which at any time whether by merger, purchase, or otherwise
acquires all or substantially all of the assets, stock or business of the
Corporation.

26. Choice of Law. This Agreement shall be constructed and interpreted in
accordance with the internal laws of the State of Illinois.

27. Entire Agreement. This Agreement, together with the Severance Plan and all
other plans referenced herein, sets forth all the terms and conditions with
respect to compensation, remuneration of payments and benefits due the Executive
from the Corporation and supersede and replace any and all other agreements or
understandings the Executive may have or may have had with respect

 

-11-



--------------------------------------------------------------------------------

thereto, including without limitation the Letters of Understanding. This
Agreement may not be modified or amended except in writing and signed by both
the Executive and an authorized representative of the Corporation. In the event
of a direct conflict between this Agreement and the Severance Plan, the language
of the Severance Plan shall govern except to the extent the terms of this
Agreement expressly provide otherwise.

28. Section 409A. The parties intend that the benefits and payments provided
under this Agreement shall be exempt from, or comply with, the requirements of
Section 409A of the Internal Revenue Code, as amended.

29. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

To the Executive:

Mr. Theo de Kool

[at the address on file with the Corporation]

To the Corporation:

Ms. Margaret M. Foran

Executive Vice President

General Counsel & Corporate Secretary

Sara Lee Corporation

3500 Lacey Road

Downers Grove, IL 60515

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE     SARA LEE CORPORATION /s/ Lambertus M. (Theo) de Kool     /s/
Stephen Cerrone     Executive Vice President-Human Resources

 

-12-



--------------------------------------------------------------------------------

Exhibit A

Companies Subject to Paragraph 15(b) Non-Competition

 

Campbell Soup Company (Foods)    Kellogg Company (Foods) The Clorox Company
(H&BC) **    Kraft Foods, Inc. (Foods) Coca-Cola Company (Beverage)    Nestlé S.
A. (Foods) Colgate Palmolive Company (H&BC) **    PepsiCo, Inc. (Beverage)
ConAgra Foods, Inc. (Foods)    The Procter & Gamble Co. (H&BC) ** Dean Foods
Company    Tyson Foods Inc. (Foods) General Mills, Inc. (Foods)    Unilever N.
V. (Foods, H&BC) ** Group Danone (Beverage)    H. J. Heinz Company (Foods)   
The Hershey Company (Foods)    Hormel Foods Corporation (Meats)   

 

** Subject to the limitations of the last two sentences of Paragraph 15(b)

 

-13-